Citation Nr: 0026861	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  95-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1981.  

By rating action in September 1982, the RO, in part, denied 
service connection for right and left knee disabilities and 
bilateral defective hearing.  The veteran was notified of 
this decision and did not appeal.  

By rating action in February 1985, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for right and left knee disabilities.  
The veteran was notified of this decision and did not appeal.  

By rating action in December 1996, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an November 1993 decision by 
the RO which, in part, found that new and material evidence 
had not been submitted to reopen the claims of service 
connection for right and left knee disabilities and bilateral 
defective hearing.  A personal hearing at the RO was held in 
July 1994.  In January 1998, the Board denied service 
connection for a skin disorder of both feet and remanded the 
remaining issues on appeal, including an increased rating for 
the service-connected left ankle disability to the RO for 
additional development.  

In July 1999, the Board granted an increased rating to 20 
percent prior to December 15, 1994, and to 40 percent from 
January 1, 1996, for the veteran's service-connected left 
ankle disability.  The Board remanded the remaining issues on 
appeal, as shown on the first page of this decision, to the 
RO for additional development.  

By rating action in December 1999, the RO, in part, denied 
secondary service connection for a low back disorder and an 
increased rating for the service-connected left ankle 
disability.  The veteran and his representative were notified 
of this decision and did not appeal.  


FINDINGS OF FACT

1.  Service connection for a right and left knee disability 
was last denied by an unappealed rating decision by the RO in 
February 1985.  

2.  The additional evidence received since the February 1985 
rating decision does not contain competent documentation of a 
relationship between the veteran's current right and left 
knee complaints and service and is not so significant that it 
must be considered with all the evidence of record.  

3.  Service connection for bilateral defective hearing was 
denied by an unappealed rating decision by the RO in 
September 1982.  

4.  The additional evidence received since the September 1982 
rating decision does not show the presence of a chronic 
hearing disability of service origin and is not so 
significant that it must be considered with all the evidence 
of record.  


CONCLUSIONS OF LAW

1.  The February 1985 rating decision that denied service 
connection for right and left knee disabilities is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  

2.  Material evidence has not been submitted to reopen the 
claim of service connection for a right knee disability.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  

3.  Material evidence has not been submitted to reopen the 
claim of service connection for a left knee disability.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  

4.  The September 1982 rating decision that denied service 
connection for bilateral defective hearing is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  

5.  Material evidence has not been submitted to reopen the 
claim of service connection for bilateral defective hearing.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

As noted above, service connection for right and left knee 
disabilities and bilateral defective hearing was denied by 
the RO in September 1982.  In addition, service connection 
for right and left knee disabilities was last finally denied 
by the RO in February 1985.  The veteran was notified of 
these decisions and did not appeal.  Because the present 
appeal does not arise from an original claim, but rather 
comes from an attempt to reopen claims which were denied 
previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  

Although the RO relied on the overruled portion of the Colvin 
test in the Statement of the Case (SOC) issued in April 1994, 
the Board remanded the issues to the RO in July 1999 for 
readjudication under the criteria in 38 C.F.R. § 3.156, and 
consistent with the holding in Hodge.  In a subsequent 
Supplemental Statement of the Case (SSOC) issued in December 
1999, the RO applied the correct criteria consistent with the 
holding in Hodge, and denied the veteran's request to reopen 
the claims.  As the veteran's claims have been readjudicated 
under the correct criteria, and he and his representative 
have been provided with a copy of the SSOC, the Board finds 
that there has been no due process violation by the RO in its 
consideration of the new and material claims.  

Factual Background

The evidence of record at the time of the September 1982 
rating decision that denied service connection for right and 
left knee disabilities and bilateral defective hearing 
included the veteran's service medical records, VA 
examinations conducted in June and July 1982, and VA medical 
records from 1981 to 1982.  

The service medical records show the veteran was seen on one 
occasion for complaints of left knee medial pain in September 
1978.  At that time, the veteran reported that he fell down a 
hatchway in June and injured his left knee.  The veteran 
denied any edema, locking, or giving way of the knee.  The 
veteran also reported that he ran 7 miles a day.  On 
examination, the veteran's left knee was stable, and there 
was no effusion, edema, or medial joint line tenderness.  The 
assessment was musculoskeletal pain; doubt torn cartilage.  

The service medical records show that the veteran was 
evaluated at the ENT clinic in August 1979 for complaints of 
decreased hearing acuity.  The veteran reported that he 
noticed a decrease in his hearing while out on patrol and 
while undergoing training on sonar equipment.  His symptoms 
occurred after noise exposure while on his last patrol.  The 
veteran denied any illnesses, such as ear infections or sinus 
problems, which would decrease his hearing.  On examination, 
the tympanic membrane was intact in each ear, and there were 
no scars, perforations, or fluid.  The ear canals were 
patent.  The examiner indicated that there was a history 
suggesting threshold hearing shift secondary to noise 
exposure, but concluded that the veteran's hearing acuity was 
within normal limits.  The examiner indicated that the 
veteran was fit for full duty.  Audiological testing during 
service showed pure tone thresholds, in decibels, as follows:  

September 1976



HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
0
X
5
LEFT
25
10
10
X
0

January 1979



HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
0
5
LEFT
0
0
5
-5
-5

August 6, 1979



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
10
10
LEFT
20
20
20
20
20

August 10, 1979



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
15
LEFT
15
15
20
15
10



February 1980



HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
20
20
LEFT
20
20
20
25
20

August 1980



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
15
LEFT
15
15
15
10
15

On a Report of Medical History for a separation examination 
in March 1981, the veteran specifically denied any problems 
with swollen or painful joints, or any knee problems.  The 
veteran reported that he felt that his hearing acuity was 
worse.  No pertinent abnormalities referable to the veteran's 
knees were noted on examination at that time.  Audiological 
testing at that time revealed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10/15
15
10
15
LEFT
25
20
25
20
35

The separation examination report noted that the veteran was 
scheduled for additional audiological testing the following 
day.  However, the record does not indicate if any additional 
testing was undertaken.  

On the authorized VA audiological evaluation in June 1982, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
10
LEFT
10
5
10
X
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The audiologist concluded that there was no deafness in 
either ear.  

The VA examination report in July 1982 showed full range of 
motion in both knees, with no bony deformity, swelling, or 
instability in either knee.  Slight painless crepitus was 
noted in the right patella on flexion, with moderate crepitus 
in the left knee.  X-ray studies showed no abnormalities in 
either knee.  The radiologist suggested that consideration be 
given to taking 20 degree tangential films of both knees at a 
later date.  These films might show the presence of dysplasia 
which would be consistent with chondromalacia.  The diagnoses 
included left knee problems by history - none found on this 
examination.  

VA progress notes associated with the claims file in June 
1982 show treatment for numerous problems including bilateral 
knee pain from 1981 to 1982.  

Based on the above evidence, the RO denied service connection 
for right and left knee disabilities and bilateral defective 
hearing in September 1982.  The veteran was notified of this 
decision and did not appeal.  

Right & Left Knee Disabilities

The evidence of record at the time of the final February 1985 
rating decision that denied the veteran's request to reopen 
the claim of service connection for right and left knee 
disabilities included the evidence discussed above, copies of 
private medical records showing treatment for left knee 
problems from 1982 to 1983, and VA progress notes for the 
period 1983 to 1984.  

The private medical records show that the veteran underwent 
arthroscopic examination of the left knee in June 1983 to 
determine the nature and etiology of his knee complaints.  
The surgical report indicated that there was no evidence of 
chondromalacia of the patella, tearing of the medial or 
lateral meniscus, or any damage to the cruciate ligament.  
The report concluded that there was no significant pathology 
in the left knee.  

The VA progress notes show treatment for various problems, 
including complaints of bilateral knee pain from 1983 to 
1984.  

Based on the above evidence, the RO denied service connection 
for right and left knee disabilities in February 1985 on the 
basis that no new and material evidence had been submitted.  
The veteran was notified of this decision and did not appeal.  

The evidence added to the record since the February 1985 
rating decision includes numerous VA medical records 
(including some duplicate copies); duplicate copies of 
service medical records; a transcript of a personal hearing 
at the RO held in July 1994; copies of private medical 
records (including some duplicate records); three lay 
statements from fellow servicemen; reports of VA examinations 
conducted in July 1993, October 1995, April 1996, January 
1997, and June 1998, and copies of numerous records from the 
Social Security Administration.  

The VA medical records show treatment for various problems, 
including bilateral knee pain from 1981 to 1995.  This 
evidence is not new but rather cumulative of evidence already 
of record.  The prior evidence failed to show the incurrence 
of a chronic right or left knee disorder in service or 
arthritis within the first year of discharge from service, 
and the evidence added to the record since 1985 merely shows 
continued treatment for complaints of bilateral knee pain.  
Moreover, the additional evidence does not offer any 
probative information as to the etiology of the veteran's 
current right or left knee complaints or medically link his 
current problems to service.  

Likewise, the numerous VA examination reports focused 
primarily on the veteran's service-connected left ankle 
disability.  The examination reports did not offer any 
probative information as to the etiology of the veteran's 
current knee complaints or medically link his current 
problems to service.  

The veteran testified at a personal hearing at the RO in July 
1994 that he injured both knees after falling down a hatchway 
on a submarine.  The veteran reported that he could not go to 
sick call because his submarine was going on patrol that 
morning and that the staff was short handed.  The veteran 
stated that he was seen by a corpsman while on patrol, and 
that he was given a couple of bags of ice for his knees.  (T 
p.7-9).  The veteran testified that he went to a base 
hospital for evaluation of his knee problems while on shore 
duty in 1978.  (T p.14).  

Although the veteran is competent to provide an account of 
his symptoms, "the capability of [such a lay] witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge", 
such as whether he had a disease at a given time.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran 
testified that he believed that his current right and left 
knee problems were related to an injury in service, his lay 
assertions of medical causation are not "evidence" for the 
purpose of reopening the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

The copies of private medical records show treatment for 
various problems, including bilateral knee symptoms from 1992 
to 1995.  As a whole, the private medical records do not 
offer any probative information or medically link the 
veteran's current knee complaints to military service.  Thus, 
the additional medical records are not material.  

The evidentiary record includes three statements from fellow 
sailors attesting to the veteran's knee problems in service.  
Two of the statements were from sailors who did not witness 
the injury but recalled that the veteran complained about his 
knee pain during service.  The third statement was from a 
sailor who offered detailed information about the veteran's 
knee injury aboard the U.S.S. Bates.  The sailor also claimed 
to have actually witnessed the accident.  The sailor reported 
that the accident occurred in the early winter of 1978, and 
that the veteran slipped on ice and fell down the hatchway 
landing on both knees.  The sailor also reported that the 
veteran never went to the base hospital, even after he 
returning to port from patrol.  These lay statements are not 
probative of the issue at hand.  The three sailors, as 
laypersons, are not competent to determine the etiology of 
the veteran's current knee complaints.  Moray v. Brown, 5 
Vet. App. 211 (1993).  

The evidence from the Social Security Administration includes 
medical records and a decision denying disability benefits.  
These additional medical records are not new, but are merely 
cumulative.  The records show ongoing treatment for various 
medical problems postservice, including bilateral knee 
symptoms, a fact previously established and not in dispute.  
Moreover, they do not tend to relate the veteran's current 
knee problems to service.  Hence, they are not so significant 
that they must be considered to fairly decide the merits of 
the claim.  

Bilateral Defective Hearing

The evidence added to the record since the September 1982 
rating decision includes all of the evidence reported above.  

As a whole, the VA and private medical records do not offer 
any probative information as to the presence of defective 
hearing for VA purposes or medically link the veteran's 
current hearing complaints to military service.  In fact, a 
private audiological examination in May 1995 showed that the 
veteran had essentially normal hearing acuity in both ears.  
Word recognition was found to be excellent in each ear, and 
the audiologist stated that there was no evidence of noise 
induced hearing loss.  

As to the veteran's testimony at the personal hearing and the 
statements from fellow servicemen, the Board finds that while 
they are competent to offer evidence that the veteran had 
hearing problems during service, they are not competent to 
offer evidence that requires medical knowledge such as the 
diagnosis or the etiology of any current hearing problems.  
Espiritu v. Derwinski, 2 Vet. App. 493, 494 (1992).  The 
servicemen and the veteran, as laypersons, are not competent 
to determine the etiology of the veteran's current hearing 
problems.  Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, 
there is no competent medical evidence that any current 
hearing problem is related to noise exposure experienced by 
the veteran during military service.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

The medical records from the Social Security Administration 
consist primarily of the VA and private medical reports which 
have been reported and discussed above.  This evidence is 
essentially cumulative and repetitive, and does not offer any 
probative information as to nature and etiology of the 
veteran's current hearing complaints.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current bilateral knee 
or hearing complaints to military service.  Accordingly, a 
basis to reopen the claims of service connection for right 
and left knee disabilities and bilateral defective hearing 
have not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a right knee disorder, 
the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a left knee disorder, the 
appeal is denied.  



As new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral defective 
hearing, the appeal is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

